REASONS FOR ALLOWANCE
2.	Claims 1-3, 5-17, and 19-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
3.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Van Den Oord et al. (Pub. No. US 20180025257), Lui et al. (Pub. No. US 20180144241) and King (Patent No. US 6330702).
The prior arts in the records alone or in combination fail to teach, reconstructing image data using color data and at least one value (depth or roughness or view-space shading) utilizing a neural network having: one or more skip connections, and one or more recurrent layers that retain, at least in part, the one or more auxiliary features unchanged; and returning the reconstructed image data and the unchanged one or more auxiliary features. 
	Independent claims 15 and 20, are allowed for the same reasons as claim 1.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666